Citation Nr: 1201723	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a June 2010 decision, the Board denied the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the issue of entitlement to service connection for a skin disability.  The Veteran appealed the psychiatric issue to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the VA Office of General Counsel (hereinafter referred to as "the parties") filed a Joint Motion for Remand (JMR), which was granted in a July 2011 Order by the Court.  

The June 2010 Board decision also denied the issues of entitlement to service connection for left ankle disability and entitlement to an initial higher rating for headaches.  However, the parties agreed to not disturb the Board's determination regarding these issues and, in turn, the Court dismissed them in the July 2011 Order.  

The Board also denied the issue of entitlement to service connection for cardiac disability.  However, the RO subsequently granted service connection for ischemic heart disease in a June 2011 rating decision and, thus, the parties agreed that the appeal of this issue was moot.  

In its decision, the Board also remanded the issue of entitlement to service connection for residuals of head injury other than headaches.  In a July 2010 rating decision, the RO granted service connection for residuals of head injury to include tinnitus.  Thus, as this was a full grant of the benefit sought on appeal, this issue is also no longer in appellate status.  

The Board notes that the Veteran's representative submitted additional evidence to the Board in December 2011 along with a waiver of  RO consideration of this evidence. 

The issue of entitlement to service connection for skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Vietnam and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

After the Board's June 2010 decision, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The JMR determined that a remand was appropriate so that the Board could address the application of the amended regulation.  The Veteran was attached to Company B, 23rd Supply and Transport Battalion.  He served in Vietnam from March 1969 to November 1969.  His military occupational specialty was light vehicle driver.  He is the recipient of the Vietnam Campaign Medal and Vietnam Service Medal.  In a February 2008 statement, the Veteran reported stressors such as witnessing the death and serious injury of several comrades, transporting dead bodies, and seeing a truck in a convoy hit a landmine.  He also reported mortar attacks on the base where he was stationed.  Under the new criteria, the Veteran's claimed stressors effectively include a fear for his life that is consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Significantly, the Veteran was afforded a VA examination in September 2009.  The Veteran again reported stressors of transporting dead bodies as well as mortar attacks where he was stationed.  After examining the Veteran and reviewing the claims file, the psychiatrist diagnosed PTSD due to service in Vietnam.  Moreover, VA treatment records showed that a PTSD screening was positive and also include a diagnosis of  PTSD.  Further, a private January 2008 medical opinion by a psychologist also showed a diagnosis of PTSD due to the Veteran's service in Vietnam.   

Based on the evidence of record, the Board finds that service connection for PTSD is warranted under the new regulatory change to 38 C.F.R § 3.304.  The Veteran's claimed stressors effectively include a fear for his life consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel record.  His lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  Further, a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in October 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for PTSD is warranted.  To that extent, the appeal is granted.  



REMAND

The Veteran is also seeking service connection for a skin disability.  In June 2010, the Board remanded this issue in order to afford the Veteran a VA examination with medical opinion.  The claims file includes a July 2010 request for an examination; however, the claims file does not include an examination report.  A review of the Virtual VA paperless claims processing system also does not include any such examination report.  Thus, in order to comply with the Board's June 2010 remand, the RO must afford the Veteran with a VA examination as directed.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA dermatological examination to ascertain the nature and etiology of any current skin disabilities.  The claims folder must be made available to and be reviewed by the examiner and the examination report should reflect that the claims folder was reviewed.  After examining the Veteran and reviewing the claims folder, the examiner should proffer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current diagnosed skin disability is related to any incident of the Veteran's active duty service, including his presumed exposure to herbicides in Vietnam and treatment for ringworm and a skin rash in December 1967.  The examiner should provide a rationale for any stated opinion. 

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


